          Case 1:20-cv-04859-LJL Document 28 Filed 10/14/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    86 Chambers Street
                                                    New York, New York 10007



                                                     October 14, 2020

BY ECF

Honorable Lewis J. Liman
United States Courthouse
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re: LatinoJustice PRLDEF v. U.S. Department of Housing and Urban Development
               Docket No. 20 Civ. 4859 (LJL)

Dear Judge Liman:

    We write respectfully on behalf of defendant United States Department of Housing and Urban
Development (“HUD”) and plaintiff LatinoJustice PRLDEF (“LatinoJustice”) to provide the Court
with a status update in connection with this FOIA matter and to request an adjournment of the
October 16, 2020, conference to November 24, 2020, or a date thereafter convenient to the Court,
as there are currently no issues in dispute between the parties.

    First, since the parties’ September 19, 2020, status report, see ECF No. 27, HUD has produced
the raw data documents responsive to Items 1 and 3, referenced therein.

    Second, as noted in the previous status report, HUD has agreed to process 2,072 documents
identified through a second search for potentially responsive electronic records and to produce any
responsive, non-exempt records not requiring outside consultation by October 30, 2020. As also
noted previously, HUD has already reviewed the 96 White House communication documents
identified by that search and determined that those documents are not responsive to the FOIA
request and will inform LatinoJustice by October 30, 2020, how many documents, if any,
otherwise require outside consultation. HUD will provide LatinoJustice with a draft Vaughn index
for any documents responsive to the FOIA request that have been withheld in full by November
19, 2020.

     Finally, with respect to data concerning Hispanic/Latinx mixed status households that
LatinoJustice maintains is responsive to the FOIA request and that HUD contends is not
responsive, see ECF No. 27 at 2-5, HUD has agreed to make a discretionary release of the data for
the last quarter of 2017, all four quarters of 2018, and the first two quarters of 2019, and will
produce the data to LatinoJustice by October 16, 2020.
          Case 1:20-cv-04859-LJL Document 28 Filed 10/14/20 Page 2 of 2

                                                                                           Page 2


    Given that there are currently no matters requiring resolution by the Court, for the sake of
judicial economy and to avoid incurring unnecessary costs and fees, the parties respectfully request
that they be permitted to submit another status letter on or before November 23, 2020, and that the
October 16, 2020 status conference be adjourned to November 24, 2020, or a date thereafter
convenient to the Court.

   Thank you for your consideration of this request and your attention to this matter.


                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                                 By: /s/ Christine S. Poscablo
                                                    CHRISTINE S. POSCABLO
                                                    KIRTI V. REDDY
                                                    Assistant United States Attorneys
                                                    (212) 637-2674


cc: All Counsel of Record (by ECF)
